Exhibit 10.3

 
 
DOMINION RESOURCES, INC.
RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, dated April 1, 2008, between DOMINION RESOURCES, INC., a
Virginia Corporation (the "Company") and Thomas N. Chewning ("Participant"), is
made pursuant and subject to the provisions of the Dominion Resources, Inc. 2005
Incentive Compensation Plan (the "Plan").  All terms used in this Agreement that
are defined in the Plan have the same meaning given to such terms in the Plan.


 
1.
Award of Stock.  Pursuant to the Plan, 24,486 shares of Company Stock (the
“Restricted Stock”) are awarded to the Participant as of April 1, 2008 (“Date of
Grant”), subject to the terms and conditions of the Plan, and subject further to
the terms and conditions set forth in this Agreement.



 
2.
Vesting.  Except as provided in paragraphs 4 or 5, one hundred percent (100%) of
the shares of Restricted Stock awarded under this Agreement will vest on April
1, 2010 (“Vesting Date”).



 
3.
Forfeiture.  Except as provided in paragraphs 4, 5 or 6, the Participant's
rights in the Restricted Stock will be forfeited if the Participant’s Retires or
otherwise terminates employment with the Company terminates prior to the Vesting
Date.



 
4.
Death, Disability, Involuntary Termination without Cause.  If the Participant
dies or becomes Disabled before the Vesting Date or if the Participant’s
employment is involuntarily terminated by the Company without Cause, including a
Constructive Termination (as such terms are defined by the Employment Continuity
Agreement between the Participant and the Company) before the Vesting Date, the
Participant will become vested in the number of shares of Restricted Stock
awarded under this Agreement multiplied by a  fraction, the numerator of which
is the number of complete calendar months from the Date of Grant to the first
day of the calendar month coinciding with or immediately following the date of
the Participant’s termination of employment, and the denominator of which is the
number of complete calendar months from the Date of Grant to the Vesting
Date.  The vesting will occur on the first day of the calendar month coinciding
with or immediately following the date of the Participant’s termination of
employment due to death, Disability, or involuntary termination by the Company
without Cause.  Any shares of Restricted Stock that do not vest in accordance
with this Paragraph 4 will be forfeited.



 
5.
Change of Control.  Upon a Change of Control prior to the Vesting Date, the
Participant’s rights in the Restricted Stock will become one hundred percent
(100%) vested if both of the following conditions apply:



 
(i)
The person serving as the Company’s Chief Executive Officer immediately prior to
the Change of Control date ceases to serve as the Chief Executive Officer of the
successor entity at any time prior to the Vesting Date; and



 
(ii)
The Participant’s employment is terminated by the successor entity without
Cause, including Constructive Termination (as such terms are defined by the
Employment Continuity Agreement between the Participant and the Company).



 
6.
Acceleration of Vesting upon Retirement.   The Committee, in its sole
discretion, may accelerate the vesting of all or a portion of the shares of
Restricted Stock awarded under this Agreement upon the Participant’s Retirement
prior to the Vesting Date if the Committee determines, following consultation
with the Chief Executive Officer, that the Participant’s Retirement will not be
detrimental to the Company.  For purposes of this Agreement, the term Retire or
Retirement means , early or normal Retirement as defined in the Dominion Pension
Plan, as in effect at the time of the determination.



7.           Terms and Conditions.


 
a.
Nontransferability. The Restricted Stock shares are not transferable and are
subject to a substantial risk of forfeiture until such shares become vested in
accordance with the terms of this Agreement.



 
b.
Stock Power.  As a condition of accepting this award, the Participant hereby
assigns and transfers the shares of Restricted Stock granted pursuant to this
Agreement to Dominion Resources, Inc. and hereby appoints Dominion Resources
Services, Inc. as attorney to transfer the shares on its books.



 
c.
Custody of Shares.  The Company will retain custody of the shares of Restricted
Stock.



 
d.
Shareholder Rights.  The Participant will have the right to receive dividends
and will have the right to vote the Restricted Stock shares.



 
e.
Delivery of Shares.



 
(i)
Share Delivery.  As soon as practicable after the Vesting Date or after the
occurrence of an event described in Paragraph 4, 5 or 6,  the Company will
deliver to the Participant the appropriate number of shares of Company
Stock.  The Company will also cancel the stock power covering such shares.



 
(ii)
Withholding of Taxes.  No Company Stock will be delivered until the Participant
(or the Participant’s successor) has paid to the Company the amount that must be
withheld under federal, state and local income and employment tax laws (the
"Applicable Withholding Taxes") or the Participant and the Company have made
satisfactory provision for the payment of such taxes.  Unless the Participant
makes an alternative election, the Company will retain the number of shares of
Restricted Stock (valued at their Fair Market Value) required to satisfy the
Applicable Withholding Taxes.  As an alternative to the Company retaining
shares, the Participant or the Participant’s successor may elect to (i) deliver
Mature Shares (valued at their Fair Market Value) or (ii) make a cash payment to
satisfy the Applicable Withholding Taxes.  Fair Market Value will be determined
based on the closing price of Company Stock on the business day immediately
preceding the date the Restricted Stock shares become vested.



 
f.
Fractional Shares.  A fractional share of Company Stock will not be issued and
any fraction will be disregarded.



 
g.
No Right to Continued Employment.  This Restricted Stock Award does not confer
upon the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor will it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant's employment
at any time.



 
h.
Change in Capital Structure.  The terms of the Restricted Stock Award will be
adjusted as provided in Section 15 of the Plan if the Company has a change in
capital structure.



 
i.
Governing Law.  This Agreement will be governed by the laws of the Commonwealth
of Virginia, other than its choice of law provisions.



 
j.
Conflicts.  In the event of any conflict between the provisions of the Plan as
in effect on the date of the award and the provisions of this Agreement, the
provisions of the Plan will govern.  All references in this Agreement to the
Plan will mean the plan as in effect on the Date of Grant.



 
k.
Participant Bound by Plan.  By accepting this Agreement, Participant hereby
acknowledges receipt of a copy of the Prospectus and Plan Document accessible on
the Company Intranet and agrees to be bound by all the terms and provisions
thereof.



 
l.
Binding Effect.  Subject to the limitations stated above and in the Plan, this
Agreement will be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.




IN WITNESS WHEREOF the Company has caused this Agreement to be signed by a duly
authorized officer as of the date first written above.


 
DOMINION RESOURCES, INC.
 
 
By:
 
  /s/ Thomas F. Farrell, II
      Thomas F. Farrell, II
Chairman, President and Chief Executive Officer
 
 
 
PARTICIPANT:
 
 
By:
 
/s/ Thomas N. Chewning
     Thomas N. Chewning
Executive Vice President and Chief Financial Officer
 
 
 
 